Citation Nr: 1600133	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date, earlier than November 25, 2008, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to the service-connected diabetes mellitus. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and panic disorder with agoraphobia, and as secondary to the service-connected diabetes mellitus. 

3. Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the May 2009 rating decision, the RO denied service connection for dysthymic disorder, claimed as depression; however, in light of the evidence of record, including a diagnosis of panic disorder with agoraphobia, the Board has characterized the issue on appeal as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Additional evidence was received after the issuance of the February 2011 statement of the case (SOC). Specifically, the evidence consists of a June 2014 VA examination report for the knees and hips, an October 2012 group short term disability claim for a right quadriceps tendon rupture, October 2012 private treatment records for a right quadriceps tendon repair, November 2001 private audiological report, a February 2012 VA audiological examination report, a June 2011 VA eye examination report, and a May 2011 VA skin examination report, all without a waiver of the right to have the additional medical evidence reviewed by the RO. As the additional medical evidence is not relevant to the issue on appeal, a remand is not warranted for RO review based on the additional evidence. See 38 C.F.R. § 20.1304(c). However, the Veteran also submitted March 2011 private treatment records relating to his claimed acquired psychiatric disorder and hypertension.  As the claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See Id. 

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected diabetes mellitus and service connection for hypertension, to include as secondary to the service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An original claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities was received by the RO on November 25, 2008. 

2. Service connection for peripheral neuropathy of the bilateral upper and lower extremities was granted by the RO in a May 2009 rating decision. An effective date of November 25, 2008, was assigned for each disability rating.

3. The earliest effective date for the establishment of service connection for peripheral neuropathy of the bilateral upper and lower extremities is November 25, 2008, the date of receipt of the Veteran's original claim. 


CONCLUSION OF LAW

The criteria for an effective date, earlier than November 25, 2008, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met. 38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 


The Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD). The Court has held that, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). The Veteran has been provided the required statement of the case (SOC) in February 2011, discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations. 

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained. Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA. 

The Merits of the Claim

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a).




Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a). Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155. An informal claim must identify the benefit sought. An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  

The Veteran asserts that an effective date earlier than November 25, 2008, is warranted for the grants of service connection for his peripheral neuropathy of the bilateral upper and lower extremities. In a January 2011 statement, the Veteran explained that he was diagnosed with peripheral neuropathy, prior to November 25, 2008, by a private physician and an earlier effective date is therefore warranted. 

In November 2008, the Veteran filed both informal and formal applications for his original claim for service connection for peripheral neuropathy. See the November 2008 informal claim statement and the November 2008 VA Form 21-526. In February 2009, the Veteran was afforded a VA examination for his claimed disability. At the VA examination, the Veteran reported tingling and numbness of the hands and feet for several years. He admitted to left hand tingling and numbness of the hand occurring recently. After physical examination testing, the VA examiner diagnosed the Veteran with mild peripheral neuropathy of the upper and lower extremities, as likely as not related to his diabetes mellitus. See the February 2009 VA examination report. Based upon the findings from the February 2009 VA examination, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities in the May 2009 rating decision. Each extremity, i.e., right upper, right lower, left upper, and left lower, was awarded a 10 percent disability rating, effective November 25, 2008, the date his claim was received by the RO.

The evidence of record clearly shows that the Veteran first filed his claim for peripheral neuropathy in November 2008, and it was received by the RO on November 25, 2008. There is no document of record, prior to November 25, 2008, that could be construed as a formal or informal claim for service connection for peripheral neuropathy, in accordance with the provisions of law as to the recognition of informal claims.

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

There is evidence showing that the Veteran was initially diagnosed with peripheral neuropathy earlier than November 25, 2008. Specifically, March 2011 private treatment records note the Veteran being diagnosed with peripheral neuropathy of the lower extremities in February 2000 and peripheral neuropathy of the upper extremities in June 2008. However, the effective date for the award of service connection for peripheral neuropathy of the bilateral upper and lower extremities can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition. See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006). The effective date for an original claim for service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2).



The Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities was not received within one year of his separation from service. Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim. Consequently, the earliest possible effective date he may receive is November 25, 2008, when he filed his original claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

For the reasons stated above, the Veteran's claim for an effective date, earlier than November 25, 2008, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. 38 C.F.R. § 3.400(b)(2)(i).


ORDER

An effective date, earlier than November 25, 2008, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.


REMAND

Remand is required to obtain VA medical addendum opinions to resolve the question of whether the Veteran's acquired psychiatric disorder and hypertension are caused by his military service, or in the alternative, caused or aggravated by his service-connected diabetes mellitus. In February 2009, the Veteran was afforded VA examinations for his claimed acquired psychiatric disorder and hypertension. After physical examination testing, the VA examiner diagnosed the Veteran with hypertension, dysthymic disorder, and panic disorder with agoraphobia. The examiner concluded that the Veteran's hypertension was not caused or aggravated by the Veteran's service-connected diabetes mellitus. It was also concluded that the Veteran's depression was unlikely caused by the service-connected diabetes mellitus since both disabilities were diagnosed approximately at the same time. See the February 2009 VA examination reports. The opinions provided by the examiners are inadequate because the examiner failed to offer a rationale as to why the hypertension was not caused or aggravated by the service-connected diabetes mellitus, and the examiner also failed to provide an opinion as to whether the Veteran's depression was aggravated beyond the normal progression (chronically worsened) by his service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA physicians who conducted the February 2009 examinations to render addendum opinions. If the February 2009 examiners are available they may conduct a records review and respond to the questions below. If the February 2009 examiners otherwise find it necessary, they should conduct further examination of the Veteran to respond to the questions below. If the examiners are not available, schedule the Veteran for VA heart and psychiatric examinations, to be conducted by qualified examiners. Issue opinions that specifically address the questions below with a full explanation for any conclusions. The following considerations will govern the examination: 

a. The electronic and a copy of this remand must be made available to the examiners for review, and the examiners must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiners must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed. 

c. With respect to the review of the claims file, the Board calls the examiners' attention to the following:

* The Veteran claims that his hypertension and acquired psychiatric disorder are caused by his military service, or in the alternative, caused by his service-connected diabetes mellitus. 

* Service treatment records reflect no complaints, treatment, or diagnoses of hypertension and an acquired psychiatric disorder. Upon discharge from service, clinical evaluation of the Veteran's heart and psychiatric testing was normal, as reflected on the February 1972 report of medical examination. 

* A November 2008 private treatment record notes a diagnosis of diabetes mellitus with depression listed as a complication due to his diabetes mellitus. 

* In February 2009, the Veteran was afforded a diabetes mellitus VA examination. He reported being diagnosed with hypertension four years ago. After physical examination testing, the examiner diagnosed the Veteran with hypertension, well-controlled blood pressure. The examiner concluded that the Veteran's hypertension was not caused or aggravated by the diabetes mellitus.  

* In February 2009, the Veteran underwent a depressive disorder VA examination. The Veteran reported being treated for depression for the past six or eight years. He stated that his diabetes mellitus caused his depression and anxiety. After review of the claims file and physical examination testing, the examiner diagnosed the Veteran with dysthymic disorder and panic disorder with agoraphobia. The examiner opined that it is unlikely the diabetes mellitus caused his depression because both disabilities were diagnosed at the same time. 

* In July 2009, a private physician indicated that the Veteran's hypertension and depression are complications of his service-connected diabetes mellitus. In a March 2011 follow-up statement, the same private physician stated that the service-connected diabetes mellitus and its treatment aggravated the Veteran's depression and hypertension. 

* VA outpatient treatment records from February 2009 to December 2009 reflect ongoing treatment for depression and hypertension.

* In a September 2012 deferred rating decision, the RO noted that VA examinations and medical opinions were needed in order to resolve the issues of whether the Veteran's acquired psychiatric disorder and hypertension are caused by or aggravated by the service-connected diabetes mellitus. 

* In a May 2013 letter, the RO informed the Veteran that a local VA medical facility would schedule him for an examination in connection with his claims. According to a May 2013 Compensation and Pension Exam Inquiry report, the examinations were requested.  As of this date, the VA examinations have not been scheduled.  

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified acquired psychiatric disorder and hypertension. In regard to EACH identified disorder, namely hypertension, dysthymic disorder, and panic disorder with agoraphobia, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service. The examiner must also provide an opinion as to whether the Veteran's hypertension and acquired psychiatric disorder were caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected diabetes mellitus. 

d. All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record. If the benefits sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


